Willson, Judge.
This conviction is not supported by the evidence in the record. Defendant is charged in the indictment with playing cards at a public place, to wit? at Starkey’s gin. It was not proved that he played cards at said gin.
Furthermore, the indictment is bad. A gin is not one of the places or houses designated by the statute as public; wherefore it was necessary to allege in the indictment the facts which made it a public place. (Tummins v. The State, 18 Texas Ct. App., 12.)
The judgment is reversed and the prosecution is dismissed.
Reversed and dismissed.